229 F.2d 505
97 U.S.App.D.C. 164
John G. STRAUB, Appellant,v.Mrs. Josephine T. STRAUB, Appellee.
No. 12645.
United States Court of Appeals District of Columbia Circuit.
Submitted Nov. 10, 1955.Decided Nov. 23, 1955.

Mr. Charles Jay Pilzer, Washington, D.C., with whom Mr. Harvey A. Jacobs, Washington, D.C., was on the brief, submitted on the brief for appellant.
No appearance for appellee.
Before EDGERTON, Chief Judge, and FAHY and WASHINGTON, Circuit judges.
PER CURIAM.


1
The appeal is from an order adjudging appellant to be in contempt because of failure to pay alimony as previously ordered for the maintenance and support of minor children.1  He was committed to jail for two days or until he should earlier purge himself of the contempt.  The case was before the court on a motion based upon appellant's failure to pay alimony for the period from October 8, 1954, to December 3, 1954.  The court denied that motion, but sua sponte held him in contempt for failure to make payments during a subsequent period.  As to that issue notice was not given prior to the hearing and adequate opportunity to present evidence was not afforded.  For this reason we reverse.  See Kephart v. Kephart, 89 U.S.App.D.C. 373, 377, 193 F.2d 677, 680-681, certiorari denied 342 U.S. 944, 72 S. Ct. 557, 96 L. Ed. 702.  Cf. Richardson v. Richardson, 92 U.S.App.D.C. 397, 201 F.2d 211; Id., 93 U.S.App.D.C. 76, 207 F.2d 133.



1
 Appellant's wife had been granted a legal separation from bed and board